Citation Nr: 0117646	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased disability evaluation for 
anxiety, currently evaluated as 50 percent disabling.

2. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1949 to 
November 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 2000, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In September 2000, the RO 
increased the disability rating for the appellant's anxiety 
to the 50 percent level, effective from May 8, 2000, the date 
of the receipt of his claim by VA.  The appellant submitted a 
notice of disagreement in October 2000 and a statement of the 
case was issued in November 2000.  The appeal was perfected 
to the Board in November 2000.


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  Furthermore, the Secretary is required to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

The RO has not yet considered the appellant's claims for an 
increased rating for anxiety and entitlement to a total 
disability evaluation for compensation purposes based upon 
individual unemployability in the context of the new law, nor 
has the appellant had an opportunity to prosecute his claims 
in that context.  Consequently, the Board believes that a 
remand is necessary in order to ensure due process of law, 
and to avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  Furthermore, in light of the 
following, additional medical development is necessary to 
comply with the new law and make a decision in this case.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).

Review of the record reflects that during the appellant's 
period of active duty, he was hospitalized for psychiatric 
observation because of complaints of headaches of eight 
months duration.  During hospitalization, the appellant 
complained of bitemporal headaches and was consistently noted 
to be depressed and appeared to be in a constant struggle to 
maintain his emotional equilibrium.  He reported symptoms of 
fatigibility, dyspnea on exertion and sleeplessness, 
subsequently determined to be related to his fear of 
returning to sea.  The diagnosis was passive dependency 
reaction and based upon these findings, he was discharged 
from the service in November 1952.  

In August 1961, a private physician noted that the appellant 
was experiencing symptoms of a "depressive reaction" to 
such a degree that he had been unable to work at his usual 
job.  On VA psychiatric examination in September 1961, a 
diagnosis of chronic anxiety reaction with depression was 
noted.  This diagnosis was found to be characterized by 
numerous somatic complaints, "chiefly" headaches and 
vertigo, chronic fatigue, insomnia and loss of appetite. 

A VA hospitalization report covering the period from February 
8 to April 22, 1962 noted a diagnosis of psychophysiologic 
nervous system reaction, manifested by fatigability, 
associated with "visceral complaints."  In July 1964, a 
private physician recommended that the appellant be retired 
from his employment due to his physical and mental 
disabilities diagnosed as migraine headaches, acute and 
chronic anxiety and recurrent fever of undetermined etiology.  
On VA examination in August 1964, a diagnosis of anxiety 
reaction, chronic, moderately severe was noted.  

In September 1964, the appellant was approved for retirement 
from the Charleston Naval Shipyard due to being totally 
disabled.  The notification of personnel action dated in 
September 1964 indicates that the appellant was unable to 
perform duties of machinist due to severe headaches 
accompanied by "numb feeling," nausea and dizzy spells.  On 
VA examination in August 1969, a diagnosis of 
psychophysiologic, cardiovascular and gastrointestinal 
reaction manifested by headaches, nausea and vomiting was 
noted.

On VA examinations conducted in June and August 2000, the 
Axis I diagnosis was anxiety disorder due to general medical 
condition.  It was noted that the appellant was re-examined 
in August 2000 because the examiner did not have the 
opportunity to review the claims folder in June 2000.  
Nevertheless, the Board believes that additional medical 
development is necessary in this case in an effort to comply 
with the change in the law cited above as well as to provide 
an adequate record upon which to fairly adjudicate the 
appellant's claims.  

As noted above, the appellant presents a complex psychiatric 
case and the record reveals various psychiatric diagnoses 
including passive dependency reaction; chronic anxiety 
reaction with depression characterized by headaches, vertigo, 
chronic fatigue, insomnia and loss of appetite; 
psychophysiologic nervous system reaction, manifested by 
fatigability, associated with "visceral complaints;" 
migraine headaches with acute and chronic anxiety; as well as 
psychophysiologic, cardiovascular and gastrointestinal 
reaction manifested by headaches, nausea and vomiting.  In an 
attempt to clarify the veteran's diagnosis, the VA 
psychologist who examined the veteran in June 2000 and August 
2000 indicated that the appellant's Axis I diagnosis is 
anxiety disorder due to general medical condition; on Axis 
III, he indicated that the veteran physical impairment 
includes migraine headaches (apparently considered a 
separate, but, obviously, related, disorder), which he 
characterized as "service-connected."  He assessed the 
severity of the veteran's anxiety disorder as 20 percent 
disabling, and the veteran's headaches as 30 percent 
disabling, for a combined evaluation of 40 percent.  The RO 
subsequently increased the veteran's disability rating to 50 
percent, effective from the date of the claim.  However, 
adding further to the confusion in this case is the fact that 
in November 2000, the RO indicated that while the appellant's 
disability retirement from the Charleston Naval Shipyard in 
September 1964 was due to severe headaches accompanied by a 
numb feeling, nausea and dizzy spells, he had not established 
entitlement to service connection for these conditions.  This 
finding appears to be inconsistent with the VA examiner's 
statement opinion regarding the appellant's migraine 
headaches in August 2000, as well as the record as a whole 
(indicating that the veteran's headaches have long been 
considered either as either a causative or resulting 
component of the veteran's service-connected disability).  

Thus, it is still unclear from the record, including the most 
recent VA examination what the full nature and extent of 
veteran's service-connected psychiatric disability is, to 
include what symptoms are attributable to that disability.  
However, in view of the apparent confusion surrounding the 
manifestations of the appellant's service-connected anxiety 
disorder, the Board believes that additional medical 
development is necessary to reconcile the diagnoses of 
record.  The Board notes that if it is not medically possible 
to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the appellant's service-connected anxiety disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102.

Furthermore, while the VA psychologist provided a detailed 
report both in June and August 2000, the extent of the 
appellant's difficulties arising from his service-connected 
psychiatric disability was not set forth in detail in light 
of the criteria for the evaluation of mental disorders as set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  In this regard, the Board notes that a 70 percent 
rating is warranted where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities,; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, one's own occupation, or own 
name.  See 38 C.F.R. § 4.130. 

Consequently, in order to apply the applicable criteria to 
this complex case, the Board believes more definitive 
findings focusing on that criteria are needed.  Thus, the 
Board determines that the level of disability attributable to 
the service-connected anxiety disorder is best evaluated only 
after a detailed VA psychiatric examination with the benefit 
of the claims folder for historical perspective.  

In view of the above, the appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any such examination, the RO should 
associate with the claims file copies of any notice(s) of 
examination that are sent to the veteran.  

Prior to having the appellant undergo any further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include from VA facilities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA 
facility(ies) at which the appellant has 
received treatment, as well as any other 
source(s) or facility(ies) identified by 
the appellant.  If any requested records 
are not available, or the search for 
such records otherwise yields negative 
results, that fact should be noted in 
the claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. After all available records have been 
received pursuant to the above-requested 
development, the RO should arrange for 
the appellant to undergo psychiatric 
examination to obtain an assessment as 
to the full nature and severity of his 
service-connected anxiety disorder.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
each physician designated to examine the 
appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  The examiner should also 
provide an assessment as to the impact 
of the appellant's service-connected 
disability on his ability to obtain and 
retain substantially gainful employment.  
If more than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion as to the relationship, if any, 
between each additionally diagnosed 
psychiatric disorder and the appellant's 
anxiety disorder.  If deemed unrelated, 
the examiner should indicate the 
percentage or portion of the GAF score 
representing impairment due solely to 
the service-connected disorder.  
However, if it is not medically possible 
to distinguish the effects of the 
appellant's service-connected disability 
from any other diagnosed psychiatric 
disability, the examiner should clear so 
state, and indicate that his findings 
are pertinent to the appellant's overall 
psychiatric impairment.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3. If the appellant fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

6. After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should re-adjudicate 
the claim for an increase in the 50 
percent rating for anxiety in light of 
all pertinent evidence and legal 
authority, to specifically include 
that cited to herein, as well as the 
claim for a total disability 
evaluation for compensation purposes 
based upon individual unemployability.  
If the appellant fails to report for 
the scheduled examination(s), the RO 
should apply the provisions of 
38 C.F.R. § 3.655.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7. If the benefit sought on appeal 
continues to be denied, the appellant 
and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


